Supreme Court of Florida
                                   ____________

                                   No. SC17-566
                                   ____________

                             CURTIS W. BEASLEY,
                                  Appellant,

                                         vs.

                             STATE OF FLORIDA,
                                  Appellee.

                                 [January 23, 2018]


PER CURIAM.

      We have for review Curtis W. Beasley’s appeal of the circuit court’s order

denying Beasley’s motion filed pursuant to Florida Rule of Criminal Procedure

3.851. This Court has jurisdiction. See art. V, § 3(b)(1), Fla. Const.

      Beasley’s motion sought relief pursuant to the United States Supreme

Court’s decision in Hurst v. Florida, 136 S. Ct. 616 (2016), and our decision on

remand in Hurst v. State (Hurst), 202 So. 3d 40 (Fla. 2016), cert. denied, 137 S. Ct.

2161 (2017). This Court stayed Beasley’s appeal pending the disposition of

Hitchcock v. State, 226 So. 3d 216 (Fla. 2017), cert. denied, 138 S. Ct. 513 (2017).
After this Court decided Hitchcock, Beasley responded to this Court’s order to

show cause arguing why Hitchcock should not be dispositive in this case.

      After reviewing Beasley’s response to the order to show cause, as well as the

State’s arguments in reply, we conclude that Beasley is not entitled to relief.

Beasley was sentenced to death following a jury’s recommendation for death by a

vote of ten to two, and his sentence of death became final in 2001. Beasley v.

State, 774 So. 2d 649, 657 (Fla. 2000). Thus, Hurst does not apply retroactively to

Beasley’s sentence of death. See Hitchcock, 226 So. 3d at 217. Accordingly, we

affirm the denial of Beasley’s motion.

      The Court having carefully considered all arguments raised by Beasley, we

caution that any rehearing motion containing reargument will be stricken. It is so

ordered.

LABARGA, C.J., and QUINCE, POLSTON, and LAWSON, JJ., concur.
PARIENTE, J., concurs in result with an opinion.
LEWIS and CANADY, JJ., concur in result.

PARIENTE, J., concurring in result.

      I concur in result because I recognize that this Court’s opinion in Hitchcock

v. State, 226 So. 3d 216 (Fla. 2017), cert. denied, 2017 WL 4355572 (U.S. Dec. 4,

2017), is now final. However, I continue to adhere to the views expressed in my

dissenting opinion in Hitchcock.

An Appeal from the Circuit Court in and for Polk County,
     Jalal A. Harb, Judge - Case No. 531995CF004842A1XXXX

                                         -2-
Bjorn Erik Brunvand and J. Jervis Wise, Brunvand Wise PA, Clearwater, Florida,

      for Appellant

Pamela Jo Bondi, Attorney General, and Lisa Martin, Assistant Attorney General,
Tampa, Florida,

      for Appellee




                                      -3-